DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on September 2, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fujieda et al. (JP 2001-008897; reference made to machine translation)
	As to claim 1, Fujieda teaches an ophthalmic instrument for measuring an ophthalmic parameter of an eye of a test subject (Fujieda Figs. 1-6), comprising a measurement axis (Fujieda Fig. 1 - axis from eye to (4)), and a headrest spaced vertically from the measurement axis (Fujieda Fig. 1 - 3; Fig. 3 - 3; machine translation page 3), wherein the headrest includes a hollow bulbous contact element formed of a resiliently deformable material (Fujieda Fig. 3 - 3, 31, 11; machine translation page 3 - springs (11) being resiliently deformable; pad (3) including soft resin).
	As to claim 2, Fujieda teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujieda further teaches an outer surface of the contact element has a spherical shape or spheroidal shape when the contact element is not deformed (Fujieda Fig. 3 - 3; Fig. 4 - 3, Fig. 6 - 3).

Claims 1-2, 6-7, 9-10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Kuwahara et al. (US 3,199,426).
	As to claim 1, Kuwahara teaches an ophthalmic instrument for measuring an ophthalmic parameter of an eye of a test subject (Kuwahara Figs. 1, 2), comprising a measurement axis (Kuwahara Fig. 1 - axis at (2, 4)) and a headrest spaced vertically from the measurement axis (Kuwahara Fig. 1 - 3, 10, 17), wherein the headrest includes a hollow bulbous contact element formed of a resiliently deformable material (Kuwahara Fig. 2 - 10; col. 2:10-15 - rubber).
	 As to claim 2, Kuwahara teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuwahara further teaches an outer surface of the contact element has a spherical shape or a spheroidal shape when the contact element is not deformed (Kuwahara Fig. 2 - 10).
	As to claim 6, Kuwahara teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuwahara further teaches the headrest includes a base (Kuwahara Fig. 2 - 17;  or unlabeled head of (15) between (17) and (11)) and a retainer (Kuwahara Fig. 2 - 19), and the contact element has a circumferential mounting portion (Kuwahara Fig. 2 - circumferential “flange” of (10) under (19)), wherein the mounting portion of the contact element is received between the base and the retainer (Kuwahara Fig. 2 - circumferential “flange” of (10) is between (17) and head of (19)).
	As to claim 7, Kuwahara teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuwahara further teaches the mounting portion of the contact element includes a cylindrical rim and flange extending radially from the cylindrical rim (Kuwahara Fig. 2 - contact element (10) including outer wall and “flange” between (19) and head of (15); see marked up figure below), wherein the cylindrical rim and the flange are each held between the base (Kuwahara Fig. 2 - contact element (10) including outer wall and “flange” between (19) and head of (15); see marked up figure below).

    PNG
    media_image1.png
    386
    546
    media_image1.png
    Greyscale

	As to claim 9, Kuwahara teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Kuwahara further teaches the base (Kuwahara Fig. 2 - 17), comprises a recess (Kuwahara Fig. 2 - hole in (17) for threads of (15)), and the headrest further includes a threaded fastener (Kuwahara Fig. 2 - 15), having a head portion (Kuwahara Fig. 2 - head portion of (15) located between (11) and (18, 16)) received in the recess of the central hub (Kuwahara Fig. 2 - head portion of (15) within the central opening/hub of (17)).
	As to claim 10, Kuwahara teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Kuwahara further teaches the head portion of threaded fastener is press-fitted into the recess of the central hub (Kuwahara Fig. 2 - head portion of (15) being press fitted into recess (central hole of 17) of central hub (17); see marked up figure below).


    PNG
    media_image2.png
    408
    654
    media_image2.png
    Greyscale

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda (cited above).
	As to claims 3, 4, Fujieda teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujieda further teaches the bulbous contact has a spherical/spheroid shape (Fujieda Fig. 4 - 3; Fig. 6a - 3; machine translation page 3 “is slightly rounded to be suitable for the curvature of the subject’s forhead”), but doesn’t specify the particular radius being from 9mm to 11mm (claim 3), or about 10mm (claim 4).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide the radius as 9mm to 11m, or about 10mm , since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Antonie 195 USPQ 6 (CCPA 1977); In re Boesch 205 USPQ 215 (CCPA 1980).  Specifically, Fujieda specifically states curving the contact element to suitable for the subject’s head and thus discovering the optimum curvature value results in providing comfort and suitability for the subject/patient (Fujieda - machine translation page 3).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara (cited above).
	As to claims 3, 4, Kuwahara teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuwahara further teaches the bulbous contact has a spherical/spheroid shape (Kuwahara Fig. 2 - 10), but doesn’t specify the particular radius being from 9mm to 11mm (claim 3), or about 10mm (claim 4).
	It would have been obvious to one of ordinary skill in the art at the time of invention to provide the radius as 9mm to 11mm, or about 10mm, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).
	As shown by Kuwahara, the bulbous contact element fits against the forehead, thus scaling up/down the contact element allows for Kuwahara to achieve the desired control over stability and adjustment of the device (Kuwahara col. 2:19-29).

Claims 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fujieda as applied to claim 1 above, and further in view of Ho et al. (US 2007/0163594 - Ho).
	As to claim 5, Fujieda teaches all the limitations of the instant invention as detailed above with respect to claim 1, but and while Fujieda teaches the material can be soft resin (Fujieda - machine translation page 3), Fujieda doesn’t specify the material is a TPE or silicone rubber.  In the same field of endeavor Ho teaches headrests for ophthalmic instruments being made of TPE or silicone rubber (Ho Fig. 5 - 17, 33’, 34’; para. [0071], [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the material as TPE or silicone rubber since, as taught by Ho, such materials are well known in the art for the purpose of being compressible/de-compressible (Ho para. [0071], [0072]).
	As to claim 6, Fujieda teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Fujieda further teaches the headrest includes a base (Fujieda Fig. 6a - 40), but doesn’t specify the details of the base, a retainer, and a circumferential mounting portion, wherein the mounting portion of the contact element is received between the base and the retainer.
	In the same field of endeavor Ho teaches a headrest for ophthalmic instrument with a base (Ho Fig. 3 - 16; Fig. 5 - 14, 16), a retainer (Ho Fig. 2 - 47; Fig. 3 - 47; Fig. 5 - 47), and the contact element (Ho Figs. 2, 3, 5 - 17, 34’) has a circumferential mounting portion (Ho Fig. 5 - 25’, 25a’; para. [0069], [0070]), wherein the mounting portion of the contact element is received between the base and the retainer (Ho Fig. 5 - mounting portion (25’, 25a’) between base (14, 16) and retainer (47)).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the base, retainer, and mounting portion since, as taught by Ho, such structure allows for supporting the headrest with the ophthalmic instrument which improves patient comfort (Ho Figs. 2, 3, 5; para. [0012], [0069], [0070]).
	As to claim 7, Fujieda in view of Ho teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Ho further teaches the mounting portion of the contact element includes a cylindrical rim (Ho Fig. 5 - 25’) and a flange extending radially from the cylindrical rim (Ho Fig. 5 - 25a’), wherein the cylindrical rim and the flange are each held between the base and the retainer (Ho Fig. 5 - rim (25’a) and flange (25a’) are between retainer (47) and base (14, 16)).
	As to claim 8, Fujieda in view of Ho teaches all the limitations of the instant invention as detailed above with respect to claim 6, and Ho further teaches the retainer is attached to the base by snap-fitted engagement with the base (Ho Fig. 5 - 47, 14; para. [0070]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara as applied to claim 1 above, and further in view of Ho (cited above).
	As to claim 5, Kuwahara teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Kuwahara further teaches the material is rubber (Kuwahara col. 1:50-54), but doesn’t specify the material is a TPE or silicone rubber.  In the same field of endeavor Ho teaches headrests for ophthalmic instruments being made of TPE or silicone rubber (Ho Fig. 5 - 17, 33’, 34’; para. [0071], [0072]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the material as TPE or silicone rubber since, as taught by Ho, such materials are well known in the art for the purpose of being compressible/de-compressible (Ho para. [0071], [0072]).	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        May 26, 2022